DETAILED ACTION
Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner finds the claimed invention is drawn to cross component prediction (CCP), which could include cross-component linear model (CCLM) prediction.  This is a technique used in screen content sharing and the range extension of the state of the art video compression standard (HEVC).  The closest prior art is listed below.  The cited prior art teaches CCP and CCLM and padding the reference samples to achieve a minimum number of samples when samples are unavailable.  The prior art also teaches using a default reference sample according to bit depth.  However, Examiner was unable to find a teaching or suggestion in the prior art that would have rendered obvious Applicant’s recitation that, “when a number of the available samples in the first reference sample set is greater than or equal to 4, processing the first reference sample set to obtain a second reference sample set, wherein a number of available samples in the second reference set is less than or equal to a preset number.”  Examiner finds this limitation is essentially claiming a clipping operation wherein if the number of reference samples exceeds 4, a clipping operation brings the number of available reference samples down to four.  Examiner was unable to find a teaching or suggestion in the prior art regarding such a clipping operation down to four or fewer reference samples.
The most relevant prior art does not appear to antedate Applicant’s filing date:  
Li et al., "Sub-sampled Cross-component Prediction for Emerging Video Coding Standards," Dec. 2020.  Section IV(C) and Fig. 4(c) describe using at 

The other prior art, antedating Applicant’s filing date, is as follows:
Xu et al., "Overview of the Emerging HEVC Screen Content Coding Extension," IEEE Transactions on Circuits and Systems for Video Technology, January 2016.  (Teaches CCP).
Kim et al., "Cross-Component Prediction in HEVC," IEEE Transactions on Circuits and Systems for Video Technology, January 2015. (Teaches CCP).
Ahn (US 2021/0243457 A1) teaches CCP and that samples greater than zero means available reference samples (e.g. ¶ 0161), that an MPM list may have 4 modes contained therein (e.g. ¶ 0190), and padding unavailable reference samples with available reference samples (e.g. ¶ 0219).  See also e.g. Fig. 12.
Lim (US 2020/0413069 A1) teaches reference sample padding for CCP (e.g. ¶ 0314).
Zhang (US 2017/0150186 A1) teaches padding with default values for CCP based on bit depth (e.g. ¶¶ 0164–0169).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL J. HESS
Primary Examiner
Art Unit 2481



/MICHAEL J HESS/Primary Examiner, Art Unit 2481